Title: To Benjamin Franklin from Richard Penn, Jr., 20 July 1782
From: Penn, Richard, Jr.
To: Franklin, Benjamin


Dear Sir
Cavendish Square July 20th. 1782
I take the Liberty of recommending to your notice the bearer of this Mr. Philip Livingston a Gentleman with whom I have had a very great Intimacy for many Years Past both in this Country & on the other side the Atlantic & I will answer for it that you will find him in every respect worthy of your Acquaintance. My Wife & Family join me in our most sincere Wish’s for your Health & happiness. I am My Dear Sir Your very sincere Friend
Richd. Penn
 
Addressed: His Excellency / Benjamin Franklin &c &c &c
Notation: Richd. Penn July 20 1782.
